DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 20040089314 A1 (hereinafter FELTER) in view of US 20130228170 A1 (hereinafter ALPER), US 20190230987 A1 (hereinafter WU), US 20190124997 A1 (hereinafter QIU), WO 2014206148 A1 (hereinafter LIU machine translation relied upon), and US 20180168224 A1 (hereinafter NAUGHTON).
Regarding claim 1, FELTER discloses an electrically heated cigarette smoking device (abstract).  FELTER discloses 1) a cover (Fig. 2, heater case cap 20); 2) a first sleeve (Fig. 2, heater unit 30); 4) a first heating unit (plurality of heater blades arranged around the circumference of the cigarette ¶29); 6) a first support supporting the first heating unit (The blades are mounted within the heater unit ¶32) 10) a printed circuit board (Fig. 2, printed circuit board 60, ¶30); 12) a pneumatic switch (¶23, ¶35); 13) a fourth support supporting the pneumatic switch(¶35).  FELTER discloses a sensor that detects air flow through the flow passage way to detect a puff.  FELTER discloses that the sensor is mounted within the device at the bypass flow passage 42 formed on the partition 40; this is considered a fourth support (¶37).  FELTER further discloses  14) a second sleeve (Fig. 2, heated unit connector 56, ¶32); 18) a base frame (Fig. 2, combination of inner housing members 52,54 and front housing 22) ; 21) a battery (¶32); 22) a first end cover (Fig. 2, case portion 24); and 23) a second end cover (Fig. 2, case portion 26).  FELTER further discloses wherein: the first sleeve is disposed in the base frame and comprises an opening (fig. 2, opening 30a) configured to receive a cigarette (abstract); the first heating unit is disposed on the first support (¶29); and the first heating unit and the first support are disposed in the first sleeve (Fig. 3B, ¶29). 
FELTER may not explicitly disclose 3) a silicone gasket or 11) a silicone seal.
ALPER teaches a vaporizer for extracting active compounds from plant materials within the device.  ALPER teaches a high temperature silicone rubber silicone gasket G (Fig. 8, ¶55).  ALPER teaches that the tight fit of the silicone gasket creates a truly air tight seal and that the increased friction creates a greater bit to prevent movement (¶55).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified FELTER to use silicone gaskets and silicone seals as taught in ALPER.  A person of ordinary skill in the art would obviously use a silicone to mate parts together because doing so would create an air tight seal that prevents undesired movement (ALPER ¶55).
Neither FELTER or ALPER explicitly disclose 7) a second support supporting the second heating unit or the second heating unit is disposed on the second support
WU teaches a heating device for a tobacco cigarette.  WU teaches a first heating element 30 and a second heating element 40 (Fig. 5, ¶36).  WU teaches that the first heating element 30 is disposed along the circumferential direction of the inner wall of the chamber 201 (¶40).  The second heating element 40 is supported by the base 10 and in the fastening structure 103 (¶37).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified FELTER to provide a second support structure for the second heating unit and dispose the second heating unit on the second support as taught in WU.  A person of ordinary skill in the art would obviously use the multiple heating structures and support structures taught in WU.  Doing so would evenly heat the cigarette improving the taste for the user (¶36).
Neither FELTER, ALPER, or WU teach 8) two electrodes; 9) a third support supporting the two electrodes; the two electrodes are disposed on the third support; 15) a thread ring.
QIU teaches an atomizer for carrying smoke out of a chamber to a user (abstract).  QIU teaches a first electrode 76 and a second electrode 54 that are electrically connected to each other (¶61).  The first electrode and the second electrode are disposed in the atomizer base 75 and the atomizing head base 51 (Figs. 8-9, ¶62).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified FELTER to provide electrodes and supporting structure for the electrode as taught in QIU.  A person of ordinary skill in the art would obviously provide electrodes to make an electrical connection (¶14).  Further providing a structure would improve the reliability of the seal (¶64).
Further QIU teaches a connection seat 74 is a collar with internal threads (¶74).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified FELTER to provide a threaded ring as taught in QIU.  A person of ordinary skill in the art would obviously provide threads as threaded connections are a notoriously well known way in the art to connect components.
Neither FELTER, ALPER, WU, or QIU teach 16) a button or 17) a support frame or 19) a control plate or 20) a light guide column.
LIU teaches an electronic cigarette with an atomizer (abstract).  LIU teaches a button switch 4 for connecting with the control board 34 (page 5).  The button switch is mounted on the button holder 328 (Figs. 6-7, page 6).  LIU further teaches an LED module 351 and USB charging interface 352 (Fig. 7, page 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified FELTER to provide 16) a button or 17) a support frame or 19) a control plate or 20) a light guide column as taught in LIU.  A person of ordinary skill in the art would obviously provide a button and a support frame for the button for the user to activate the device and control board while making the device neat and beautiful (LIU page 6).  Further a person of skill in the art would include a light guide column to indicate status to the user (page 6).
Neither FELTER, ALPER, WU, or QIU teach the cover is disposed on a side wall of the base frame and is capable of turning inside out with respect to the side wall or the cover is adapted to cover or uncover the opening. 
NAUGHTON teaches an apparatus to heat a smokable material to volatilize a component (abstract).  NAUGHTON teaches a door 36 (Fig. 4) that can be opened with a hinge (¶32).  The door provides access to the opening where the cigarette is placed (¶32).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified FELTER to provide that the cover is capable of opening to uncover the opening.  A person of ordinary skill in the art would obviously provide a hinged cover.  Doing so would permit the user access to the device (¶32).
Regarding the remaining structural relationship of the parts taught in the prior art, namely the second support is disposed in the base frame; the silicone seal sleeves the printed circuit board; the printed circuit board is disposed on the fourth support; the pneumatic switch, the second sleeve, and the thread ring are embedded sequentially in that order in the fourth support; and the fourth support is screwed to the second support; and the light guide column is disposed on the control plate, and the control plate is disposed on the base frame; the button is disposed in the support frame; the battery is disposed in the base frame; and the first end cover and the second end cover are disposed on two opposite sides of the base frame, respectively.  These changes are prima facie obvious rearrangement of parts that would be performed by one of ordinary skill in the art with predictable results.  See MPEP 2144.04, VI, C:  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  The instant application does not place any special importance on the arrangement of the parts or a reason they should be arranged as such.  This is contrary to the arrangement of the cover (instant application ¶7 and ¶14) which is why that limitation was addressed above with the teachings from the NAUGHTON reference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726